—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 21, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a manager trainee for a restaurant chain until she left her employment claiming she feared for her life as a result of a conflict she had with another coworker. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board finding claimant was disqualified from receiving benefits because she left her employment for personal and noncompelling reasons. Although fearing for one’s safety may constitute reasonable cause for resigning, the record in this matter does not support claimant’s contention that her physical well-being would have been jeopardized (see, Matter of Trella [Commissioner of Labor], 253 AD2d 970; Matter of Torres [Sweeney], 241 AD2d 743). Moreover, petitioner never made any effort to enlist the aid of her employer. In any event, inability to get along with one’s coworker does not constitute good cause for leaving one’s employment (see, Matter of Ferrugia [AAA Ace. Ins. — Sweeney], 233 AD2d 742). We have considered petitioner’s remaining arguments and conclude that they lack merit.
Cardona, P. J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.